Exhibit 10.2


CIGNA EXECUTIVE SEVERANCE BENEFITS PLAN
(Amended and Restated Effective July 22, 2008)


ARTICLE 1
Definitions


The following are defined terms wherever they appear in this Plan.


1.1
“Additional Payment” – the benefit described in Section 3.5 of the Plan.



1.2
“Affiliate” – the meaning set forth in Rule 12b-2 promulgated under the Exchange
Act.



1.3
“Basic Severance Pay” – the severance pay described in Section 3.2 of the Plan.



1.4
“Beneficial Owner” and “Beneficially Owned” – the meaning set forth in Rule
13d-3 promulgated under the Exchange Act.



1.5
“Board” – the Board of Directors of CIGNA Corporation or a successor.



1.6
“CIGNA” – CIGNA Corporation, a Delaware corporation, its subsidiaries,
successors and predecessors.



1.7
“Change of Control” – any of the following:



 
(a)
A corporation, person or group acting in concert, as described in Exchange Act
Section 14(d)(2), holds or acquires beneficial ownership within the meaning of
Rule 13d-3 promulgated under the Exchange Act of a number of preferred or common
shares of CIGNA Corporation having 25% or more of the combined voting power of
CIGNA Corporation’s then outstanding securities; or



 
(b)
There is consummated a merger or consolidation of CIGNA Corporation or any
direct or indirect subsidiary of CIGNA Corporation with any other corporation,
other than:



(i)          
a merger or consolidation immediately following which the individuals who
constituted the Board immediately prior thereto constitute at least a majority
of the board of directors of the entity surviving such merger or consolidation
or the ultimate parent thereof, or



(ii)         
a merger or consolidation effected to implement a recapitalization of CIGNA
Corporation (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of CIGNA Corporation
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from CIGNA Corporation or its Affiliates)
representing 25% or more of the combined voting power of CIGNA Corporation’s
then outstanding securities;



 
(c)
A change occurs in the composition of the Board at any time during any
consecutive 24-month period such that the Continuity Directors cease for any
reason to constitute a majority of the Board.  For purposes of the preceding
sentence “Continuity Directors” shall mean those members of the Board who
either: (1) were directors at the beginning of such consecutive 24-month period;
or (2) were elected by, or on nomination or recommendation of, at least a
majority of the Board (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
CIGNA Corporation); or



- 1 -

--------------------------------------------------------------------------------


 
(d)
The shareholders of CIGNA Corporation approve a plan of complete liquidation or
dissolution of CIGNA Corporation or there is consummated an agreement for the
sale or disposition by CIGNA Corporation of all or substantially all of CIGNA
Corporation’s assets, other than a sale or disposition by CIGNA Corporation of
all or substantially all of CIGNA Corporation’s assets immediately following
which the individuals who constituted the Board immediately prior thereto
constitute at least a majority of the board of directors of the entity to which
such assets are sold or disposed or any parent thereof.



Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of CIGNA Corporation immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of
CIGNA Corporation immediately following such transaction or series of
transactions.


1.8
“Code” – the Internal Revenue Code of 1986, as amended.



1.9
“Committee” – the People Resources Committee of the Board, or a successor
committee.



1.10
“Covered Executive” – any person employed by CIGNA in a role in Career Band 6 or
7 on, or at any time within two years after, the date a Change of Control
occurs.



1.11
"Covered Senior Executive" – a Covered Executive who is also an “executive
officer” as defined in Rule 3b-7 promulgated under the Exchange Act on, or at
any time within two years after, the date a Change of Control occurs.



1.12
“Excess Parachute Payments” – the amount defined in Code Section 280G.



1.13
“Exchange Act” – the Securities Exchange Act of 1934, as amended.



1.14
“Excise Tax” – any excise tax under Code Section 4999 for any Excess Parachute
Payments and any similar tax.



1.15
“Parachute Payments” – any payments defined in Code Section 280G(b)(2).



1.16
“Participant” – an employee of CIGNA who meets the eligibility requirements in
Article 2.



1.17
“Payment Cap” – the maximum amount of Severance Payments a Separated Participant
would be entitled to receive without being subject to the excise tax imposed by
Section 4999 of the Code.



- 2 -

--------------------------------------------------------------------------------


1.18
"Person" – the meaning given in Section 3(a)(9) of the Exchange Act, as modified
and used in Sections 13(d) and 14(d) thereof, except that such term shall not
include (a) CIGNA Corporation or any of its Subsidiaries, (b) a trustee or other
fiduciary holding securities under an employee benefit plan of CIGNA Corporation
or any of its Affiliates, (c) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (d) a corporation owned, directly
or indirectly, by the stockholders of CIGNA Corporation in substantially the
same proportions as their ownership of stock of CIGNA Corporation.



1.19
“Plan” – the CIGNA Executive Severance Benefits Plan (Amended and Restated
Effective July 22, 2008), as it may be amended from time to time.



1.20
“Separated Participant” – a Participant who has had a Separation upon a Change
of Control.



1.21
“Separation Date” – the date of a Participant’s Separation from Service.



1.22
“Separation for Cause” – a Separation from Service initiated by CIGNA on account
of the conviction of an employee of a felony involving fraud or dishonesty
directed against the Company.



1.23
“Separation from Service” – a Participant’s death, retirement or other
termination of employment, from the Participant’s employer or service recipient
within the meaning of Treasury Regulation Section 1.409A-1(h). For this purpose,
the level of reasonably anticipated, permanently reduced, bona fide services
that will be treated as a Separation from Service is 30%.  Generally, a
Participant’s Separation from Service occurs when the Participant’s level of
services to CIGNA Corporation and its affiliates is reduced by 70% or more.



1.24
“Separation upon a Change of Control” – a Separation from Service within two (2)
years following a Change of Control (a) initiated by CIGNA or a successor, other
than a Separation for Cause, or (b) initiated by the Participant after
determining in the Participant's reasonable judgment that there has been a
material reduction in the Participant's authority, duties or responsibilities,
any reduction in the Participant's compensation, or any changes caused by CIGNA
or successor in the Participant's principle office location of more than
thirty-five (35) miles from its location on the date of the Change of
Control.  Participant shall have notified the Executive Vice President – Human
Resources and Services or the Chief Executive Officer in writing that he has
experienced such a reduction or change, and shall describe the event that he
believes constitutes such a reduction or change.  The written notice and
explanation must be delivered within 30 calendar days after such reduction or
change and at least 30 days before separation.  CIGNA shall have 30 days
following receipt of the written notification to remedy the conditions causing
the event before Participant may have a Separation upon a Change of Control
under Section 1.24(b).



1.25
“Severance Payment” – any payment, distribution or economic benefit to or for
the benefit of a Separated Participant payable under the Plan or otherwise in
connection with a Change of Control or Participant’s Separation upon a Change of
Control, regardless of the plan or arrangement under which the payments are
made.  The term shall include, but not be limited to, Basic Severance Pay and
Supplemental Severance Pay under this Plan and any economic benefit received by
the Separated Participant because of the acceleration of any rights under the
CIGNA Long-Term Incentive Plan, or any predecessor or similar plan, regarding
stock options, restricted stock grants, stock appreciation rights and dividend
equivalent rights.



- 3 -

--------------------------------------------------------------------------------


1.26
“Supplemental Severance Pay” – the severance pay described in Section 3.3 of the
Plan.



1.27
“Subsidiary” – a corporation (or a partnership, joint venture or other
unincorporated entity) of which more than 50% of the combined voting power of
all classes of stock entitled to vote (or more than 50% of the capital, equity
or profits interest) is owned directly or indirectly by CIGNA Corporation;
provided that such corporation (or other entity) is included in CIGNA
Corporation’s consolidated financial statements under generally accepted
accounting principles.

 
ARTICLE 2
Eligibility


2.1
Covered Executives.  Subject to the limits in Section 2.2, any person who is a
Covered Executive on the date immediately preceding his or her Separation Date
shall be eligible for benefits under this Plan.  Any person who is a Covered
Executive on the date of a Change of Control shall remain a Covered Executive
for the two-year period beginning on the date of the Change of Control.



2.2
Coordination of Benefits.  A Covered Executive who is party to an individual
agreement with CIGNA that provides severance benefits and who qualifies for
severance benefits under both the agreement and this Plan shall receive the
greater of the severance benefits provided under the agreement or this Plan, but
not both.

 
ARTICLE 3
Benefits


3.1
Separation Upon a Change of Control.  CIGNA shall pay severance pay and other
payments and benefits to a Separated Participant in accordance with the
provisions of this Article 3.



3.2
Basic Severance Pay.  A Separated Participant’s Basic Severance Pay shall be
calculated and paid as follows:

 

  (a) 
Basic Severance Pay shall equal the Separated Participant’s base salary rate,
stated in weekly terms, multiplied by 156 weeks for Covered Senior Executives
and 104 weeks for all other Covered Executives.  The “base salary rate” shall be
the Separated Participant's base salary rate immediately before the Separation
Date or on the date of the Change of Control, whichever rate is higher.
     
 
(b)
CIGNA shall pay Basic Severance Pay to a Separated Participant in a single lump
sum, less applicable withholding, in the seventh (7th) calendar month following
the Separation Date.



- 4 -

--------------------------------------------------------------------------------


3.3          Supplemental Severance Pay.
 

  (a) 
A Separated Participant’s Supplemental Severance Pay shall be the product of the
Base Amount described in paragraph 3.3(b) and the applicable Multiplier
described in paragraph 3.3(c).
     
 
(b)
The Base Amount shall be the higher of:



 
(1)
the last incentive compensation payment under the CIGNA Management Incentive
Plan or the CIGNA Executive Incentive Plan actually received by the Separated
Participant; or



 
(2)
the amount of the Target Award that was applicable to the Separated Participant
immediately preceding the Change of Control.  “Target Award” means the target
bonus award established by the Board or Committee or EVP, Human Resources and
Services for determining appropriate levels of incentive compensation payments
under the CIGNA Management Incentive Plan.



 
(c)
The Multiplier shall be:



 
(1)
300% for Covered Senior Executives; and



 
(2)
200% for all other Covered Executives.



 
(d)
CIGNA shall pay Supplemental Severance Pay to a Separated Participant in a
single lump sum, less applicable withholding, in the seventh (7th) calendar
month following the Separation Date.



3.4
Outplacement.  During the six-month period beginning on a Participant’s
Separation Date, CIGNA will provide the Separated Participant with reasonable
outplacement services.



3.5
Excise Tax Gross-Up.



 
(a)
If a Separated Participant incurs any Excise Tax liability for any Severance
Payments received from CIGNA, then CIGNA shall provide the Separated Participant
with an Additional Payment in an amount such that the net amount retained by the
Separated Participant, after deduction of any Excise Tax on the Severance
Payments, and any Excise Tax and federal, state and local income and employment
taxes upon the Additional Payment, and any penalties, interest, or additions to
tax imposed with respect thereto (but excluding any tax under Section 409A of
the Code providing for 20% penalties and interest) shall be equal to the
Severance Payments.



CIGNA shall pay the Separated Participant any Additional Payment due by the end
of the year following the year in which the Separated Participant remits the
related taxes, including any penalties and interest, but no earlier than seven
months after the Separation Date.


- 5 -

--------------------------------------------------------------------------------


 
(b)
Notwithstanding the foregoing provisions of this Section 3.5, if it shall be
determined that a Separated Participant is entitled to an Additional Payment,
but the amount of Severance Payments to the Separated Participant exceeds the
Payment Cap by less than 10% of the Payment Cap amount, then no Additional
Payment shall be made to the Separated Participant and the amount of the Basic
Severance Pay and the Supplemental Severance Pay payable to the Separated
Participant shall be reduced by the lesser of (i) the amount necessary to reduce
the Severance Payments payable to the Separated Participant to the Payment Cap,
and (ii) the full amount of the Basic Severance Pay and the Supplemental
Severance Pay payable to the Separated Participant.  Any reduction under clause
(i), above, shall be made first from the Basic Severance Pay and then, if
necessary, from the Supplemental Severance Pay.





3.6
Tax Computation.  For purposes of determining whether a Separated Participant
has any Excise Tax liability referred to in Section 3.5:



 
(a)
All Severance Payments to the Separated Participant shall be treated as
Parachute Payments and all Excess Parachute Payments shall be treated as subject
to the Excise Tax, except to the extent that tax counsel, selected by the public
accounting firm that, immediately prior to the Change of Control, was CIGNA’s
independent auditor (the “Accounting Firm”) and acceptable to the Separated
Participant, renders a written opinion that all or any part of any Severance
Payment does not constitute a Parachute Payment, or represents reasonable
compensation for services actually rendered (within the meaning of Code Section
280G(b)(4)) in excess of the base amount (within the meaning of Code Section
280G(b)(3)), or is otherwise not subject to the Excise Tax;



 
(b)
The amount of Severance Payments to be treated as subject to the Excise Tax
shall equal the lesser of (1) the total amount of Severance Payments or (2) the
amount of Excess Parachute Payments (after applying paragraph 3.6(a) above); and



 
(c)
The value of any noncash benefits and any deferred payments or benefits shall be
determined by the Accounting Firm in accordance with the principles of Code
Sections 280G(d)(3) and (4).



3.7
Computation of Additional Payment.  For purposes of determining the amount of
any Additional Payment to a Separated Participant under Section 3.5 above:



 
(a)
If the Excise Tax subsequently determined to be owed by the Separated
Participant is less than the amount that was the basis for any Additional
Payments made under Section 3.5, then the Separated Participant shall repay to
CIGNA, as soon as the amount of his or her Excise Tax liability has been finally
determined, the amount of any excess Additional Payment, plus any interest
received by or credited to the Separated Participant with respect thereto.
       
(b)
If the Excise Tax subsequently determined to be owed by the Separated
Participant is more than the amount that was the basis for any Additional
Payments made under Section 3.5, then CIGNA shall pay to the Separated
Participant the additional amount (which shall be subject to verification by the
Accounting Firm) required to provide the Separated Participant with the correct
total Additional Payment.  Payment of this additional amount will be made by the
end of the year following the year in which such additional taxes, including any
penalties and interest, are remitted, but no earlier than seven months after the
Separated Participant’s Separation Date.


 
- 6 -

--------------------------------------------------------------------------------


3.8
Post-Separation Insurance Coverage.  CIGNA shall provide a Separated Participant
with continued Basic Life Insurance Plan coverage at CIGNA's expense for the
12-month period starting on the first day of the month following Participant’s
Separation Date.





ARTICLE 4
Miscellaneous


4.1
Amendment; Termination.  This Plan may be amended, modified or terminated by the
Board or Committee, in the sole and absolute discretion of either, at any time,
prior to 6 months before a Change of Control.  For the period beginning 6 months
before and ending two years following a Change of Control, no amendment,
modification or termination that would adversely affect a Covered Executive in
any manner may be made without the express written consent of that Covered
Executive.



4.2
Compliance with Code Section 409A.  It is intended that the Plan comply with the
requirements of Code Section 409A, and the Plan shall be so administered and
interpreted.  The Board or Committee may make any changes required to conform
the Plan with applicable Code provisions and regulations relating to deferral of
compensation under Code Section 409A.



4.3
Interpretation.  All statutory or regulatory references in this Plan shall
include successor provisions.



4.4
Claims Procedure.



 
(a)
Filing a Claim for Benefits.  This paragraph 4.4(a) shall apply to any claim for
a benefit under the Plan.  A Separated Participant or Beneficiary or an
authorized representative of a Participant or Beneficiary (“Claimant”) shall
notify the Administrator or its delegate of a claim for benefits under the
Plan.  Such request may be in any form adequate to give reasonable notice to the
Administrator or its delegate and shall set forth the basis of such claim and
shall authorize the Administrator or its delegate to conduct such examinations
as may be necessary to determine the validity of the claim and to take such
steps as may be necessary to facilitate the payment of any benefits to which the
Claimant may be entitled under the Plan.  The Administrator shall make all
determinations as to the right of any person to a benefit under the Plan.  



 
If the Administrator requires more than 90 days to process a claim because of
special circumstances, an extension may be obtained by notifying the Claimant
within 90 days of the date the claim was submitted that a decision on the claim
will be delayed, what circumstances have caused the delay, and when a decision
can be expected.  The extension period shall not exceed an additional 90
days;  provided, however, that in the event the Claimant fails to submit
information necessary to decide a claim, such period shall be tolled from the
date on which the extension notice is sent to the Claimant until the date on
which the Claimant responds to the request for additional information.



- 7 -

--------------------------------------------------------------------------------


 
(b)
Denial of Claim.  If the Administrator denies in whole or in part any claim for
benefits under the Plan by any Claimant, the Administrator shall, within a
reasonable period, furnish the Claimant with written or electronic notice of the
denial.  The notice of the denial shall set forth, in a manner calculated to be
understood by the Claimant:



(1)  
The specific reason or reasons for the denial;



(2)  
Specific reference to the pertinent Plan provisions on which the denial is
based;



(3)  
A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and



(4)  
A description of the Plan's review procedures and the time limits applicable to
such procedures, including a statement of the Claimant's right to bring a civil
action under Section 502(a) of the Employee Retirement Income Security Act of
1974, as amended (ERISA), following an adverse benefit determination on review.



 
(c)
Appeals Procedure.  This paragraph 4.4(c) shall apply to all appeals of denied
claims under the Plan.  A Claimant may request a review of a denied claim.  Such
request shall be made in writing and shall be presented to the Administrator not
more than 60 days after receipt by the Claimant of written or electronic notice
of the denial of the claim.  The Claimant shall be provided, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant's claim for benefits.  The Claimant
shall also have the opportunity to submit comments, documents, records, and
other information relating to the claim for benefits, and the Administrator
shall take into account all such information submitted without regard to whether
such information was submitted or considered in the initial benefit
determination. The Administrator shall make its decision on review not later
than 60 days after receipt of the Claimant's request for review, unless special
circumstances require an extension of time, in which case a decision shall be
rendered as soon as possible, but not later than 120 days after receipt of the
request for review;  provided, however, in the event the Claimant fails to
submit information necessary to make a benefit determination on review, such
period shall be tolled from the date on which the extension notice is sent to
the Claimant until the date on which the Claimant responds to the request for
additional information.  The decision on review shall be written or electronic
and, in the case of an adverse determination, shall include specific reasons for
the decision, in a manner calculated to be understood by the Claimant, and
specific references to the pertinent Plan provisions on which the decision is
based.  The decision on review shall also include (i) a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, or other information relevant
to the Claimant's claim for benefits; and (ii) a statement describing any
voluntary appeal procedures offered by the Plan, and a statement of the
Claimant's right to bring an action under ERISA Section 502(a).



- 8 -

--------------------------------------------------------------------------------


 
(d)
The Plan’s claims procedure shall be administered in accordance with the
applicable regulations of the U.S. Department of Labor.  For purposes of this
Section 4.4, the Administrator shall be a person or group of persons appointed
by the senior human resources officer of CIGNA Corporation.  The Administrator
shall have the authority to make rules and regulations for the Plan, interpret
its terms and resolve appeals and disputes.  The Administrator has the sole
discretion to determine whether any Separated Participant is eligible for
benefits and the amount of any such benefits, as well as to interpret any Plan
provisions, including ambiguous and disputed terms.  The Administrator's
determinations and interpretations, including determinations of fact, shall be
final and binding on all parties.



 
(e)
A Claimant shall have no right to bring any action in any court regarding a
claim for benefits under the Plan prior to the Claimant’s filing a claim for
benefits and exhausting the Claimant’s rights to review under this Section 4.4
in accordance with the time frames set forth herein.



4.5
Controlling Law.  This Plan shall be construed and enforced according to the
laws of the Commonwealth of Pennsylvania, without regard to Pennsylvania
conflict of laws rules, to the extent not preempted by federal law, which shall
otherwise control.



4.6           Effective Date.  This Plan shall be effective July 22, 2008.


END OF DOCUMENT
 
 
 
- 9 - 

--------------------------------------------------------------------------------